[logo] Stradley Ronon Stevens & Young, LLP One Commerce Square Philadelphia, PA 19103-7098 Telephone Fax www.stradley.com June 20, 2013 Board of Trustees of Franklin Global Trust One Franklin Parkway San Mateo, CA 94403-1906 Subject: Post-Effective Amendment No. 31 to the Registration Statement on Form N-1A relating to Franklin Global Trust, a Delaware statutory trust Registration No. 333-46996; File No. 811-10157 Ladies and Gentlemen: We have acted as counsel to Franklin Global Trust, a Delaware statutory trust (the “Trust”), including its new series, Franklin Global Listed Infrastructure Fund (the “Series”), in connection with the preparation and filing with the U.S.
